[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant Harrison Conference Center (Harrison) is requesting leave to amend his cross-claim against the Bank of Boston (Bank), to add a CUTPA claim and an unjust enrichment claim. The original cross-claim was filed in 1991, nearly four years earlier.
The addition of the CUTPA claim to this cross-claim may allege a new cause of action with new facts that were not present in the original cross-claim. The CUTPA claim may therefore not relate back to the original cross-claim. General Statutes § 42-110g(f) does require a CUTPA claim to be brought within three years and may have run against Harrison to bring the CUTPA claim.1
Falby v. Zarembski, 221 Conn. 14, 24-26, (1992), however, points trial judges in the direction of allowing amendments and the Statute of Limitation defenses are more properly decided by the trier of fact in the absence the parties' agreement as to the operable facts.
See Forbes v. Ballano, 31 Conn. App. 235.
Accordingly, the motion for permission to amend is granted.
/s/ McDonald, J. McDONALD